DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 12/22/2020 has been entered. Claims 1-16 and 18-20 are pending. Claim 17 was canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rettenwander et al., "Site Occupation of Ga and Al in Stabilized Cubic..." Chemistry of Materials, Vol. 27, No. 8, ACS Publications, 2015, pp. 3135-3142 and Supplemental (cited in IDS 08/21/2018, relied upon copy filed with office action dated 09/26/2019), hereinafter Rettenwander, in view of Johnson et al., (US20150180001A1) hereinafter Johnson.
Regarding Claim 1, and 12-13, Rettenwander discloses a solid electrolyte (Rettenwander p. 3135, left column, paragraph 1) comprising a garnet type crystal structure (Rettenwander p. 3135, left column, paragraph 2) containing: Li7-3(x+y)GaxAlyLa3Zr2O12 where                                 
                                    x
                                    ,
                                     
                                    y
                                    ∈
                                    {
                                    0.0
                                    ,
                                     
                                    0.1
                                    ,
                                    …
                                    ,
                                     
                                    0.8
                                     
                                    
                                        ⋀
                                        
                                             
                                            x
                                            +
                                            y
                                            ≤
                                            0.8
                                        
                                    
                                
                            } (Rettenwander p. 3136, left column, 2nd full paragraph), particularly examples Li6.4Ga0.1Al0.1La3Zr-2O12 by using sample Ga0.1Al0.1, (second from bottom in Table S1) in generic formula Li7-3(x+y)GaxAlyLa3Zr2O12 (Rettenwander p. 3136, left column, 2nd full paragraph) and Li6.1Ga0.1Al0.2La3Zr-2O12 by using sample Ga0.1Al0.2 (fifth from bottom in Table S1) in the generic formula (Rettenwander p. 3136, left column, 2nd full paragraph) meeting most of the claim limitations of Claim 1 because both contain Li, La, Zr, O, and Ga. This formula corresponds to a content of Zr to La of 2/3 = 66.667%, thus falling within the claimed Claim 12, also falling within the claimed range of 60 mol% to 70 mol% of Claim 13. Rettenwander further discloses wherein the LLZO is partially doped by Al (Rettenwander pg. 3137-3138 “Phase Stability and Solubility of Al and Ga”, and further wherein partial substitution of La by other metals (such as Mg, Ba, Ca, and Sr) can improve certain conductivity parameters (Rettenwander pg. 3141 right col., 3rd paragraph).
However, Rettenwander does not explicitly provide an example wherein the solid electrolyte material also contains Sc. 
In a similar field of endeavor as it pertains to a lithium lanthanum zirconium oxide (Johnson [0020]), namely garnet type crystalline (Johnson [0047]) for use as a solid electrolyte in a solid state battery cell (Johnson [0002]), teaches a similar compound comprising Li, La, Zr, and O (Johnson [0030]) and further teaches wherein the lanthanum may be partially substituted with another metal including scandium, aluminum, and magnesium (Johnson [0031]). Johnson further teaches that such “doping” or partial substitution is directed to a number of ionically conductive metal oxides (Johnson [0030]) and are expected to still provide suitable ionic conductivity for use as a solid electrolyte. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the solid electrolyte material of Rettenwander to partially substitute the lanthanum with a different metal, such as scandium as taught by Johnson, in order to provide a suitable ionically conductive solid electrolyte material, and is expected to have similar ion conductivity properties for use as a solid electrolyte, as it is an art-recognized equivalent lanthanum dopant for aluminum and magnesium as a lanthanum dopant, see also MPEP 2144.06(II)).
Regarding Claims 2-11, and 14-15, Rettenwander discloses all of the claim limitations as set forth above. Rettenwander further discloses an example where Li6.4Ga0.1Al0.1La3Zr-2O12 by using sample Ga0.1Al0.1, (second from bottom in Table S1) in generic formula Li7-3(x+y)GaxAlyLa3Zr2O12 (Rettenwander p. 3136, left column, 2nd full paragraph) which corresponds to a to a first content of Ga to a second content Claim 2 and Claim 6 and also falls within the claimed Ga/La ratio of more than 0.66 mol% and less than 6.67 mol% of Claim 3 and Claim 7. Rettenwander also discloses where a fourth content of Zr to the second content of La of 2/3 = 66.667%, thus falling within the claimed range of 50 mol% to 80 mol% of Claim 4, and also falling within the claimed range of 60 mol% to 70 mol% of Claim 5. This formula also corresponds to a fifth content of Li to the second content of La (Li/La) ratio of 6.4/3=213.33%, thus falling within the claimed range of 197 mol% to 280 mol% of Claim 4 and Claim 14, also falling within the claimed range of 203 mol% to 220 mol% of Claim 5 and Claim 15. The formula of Rettenwander further gives an Al/La ratio of 3.33% (0.1/3=3.33%), thus when replaced with Sc as taught by Johnson give a ratio Sc/La of 3.33%, falling within the claimed range of a third content of Sc to the second content of La (Sc/La) of more than 0 mol% and less than 13.4 mol% of Claim 2 and Claim 8, and also falling within the claimed Sc/La ratio range of more than 0.66 mol% and less than 6.67 mol% of Claim 3, and also falling within the claimed range of more than 0 mol% and less than 6.67 mol% of Claim 9; and a total content of the first content of Ga (3.33%) and the third content of Sc (3.33%) is 6.667%, falling within the claimed range of more than 0.30 mol% and less than 20 mol% of Claim 2 and Claim 10, and also falling within the claimed range of more than 0.33 mol% and less than 10 mol% of Claim 3 and Claim 11.
Regarding Claim 16, Rettenwander discloses all of the claim limitations as set forth above. Rettenwander further discloses an example formula represented by Li6.4Ga0.1Al0.1La3Zr-2O12 by using sample Ga0.1Al0.1, (second from bottom in Table S1) in generic formula Li7-3(x+y)GaxAlyLa3Zr2O12 (Rettenwander p. 3136, left column, 2nd full paragraph). When substituting the Al with Sc as taught by Johnson above, this gives the claimed formula (Li7-(3x+ay)GaxScy)La3Zr2O12, a is 3 because the valency of scandium is 3, x=0.1, which falls within the claimed range of 0<x<0.3; y=0.1, which falls within the claimed range of 0<y<0.3; and 3(0.1)+3(0.1)=0.6, which falls within the claimed range of 0.4<3x+ay<0.9. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rettenwander et al., "Site Occupation of Ga and Al in Stabilized Cubic..." Chemistry of Materials, Vol. 27, No. 8, ACS Publications, 2015, pp. 3135-3142 and Supplemental (cited in IDS dated 08/21/2018, relied upon higher quality copy attached), hereinafter Rettenwander, in view of in view of Johnson et al., (US20150180001A1) hereinafter Johnson, as applied to Claim 1 above, and further in view of Harada et al., (US 20140193717) hereinafter Harada.
Regarding Claims 18, Rettenwander discloses all of the claim limitations as set forth above. Rettenwander cites use of the electrolyte in a Li-ion battery (Rettenwander p.3135 left column, 1st paragraph) but does not explicitly disclose a positive electrode joined to a first surface of the solid electrolyte layer and a negative electrode joined to a second surface of the solid electrolyte layer.
In a similar field of endeavor as it pertains to a solid electrolyte for an all solid-state battery (Harada [0003]) Harada teaches an all solid state-battery (Harada [0003]) comprising a solid electrolyte layer (Harada [0003]), for example a garnet-type oxide li-ion conductor (Harada [0022]), and a positive electrode that is joined to one surface of the electrolyte layer (Harada [0032]), taken as the same as joined to a first surface of the solid electrolyte layer, and a negative electrode is joined to the other surface of the electrolyte layer (Harada [0032]) which is taken as a second surface of the solid electrolyte layer. Harada also teaches that this method of laminating the electrodes and the electrolytes is easy and reduces manufacturing costs (Harada [0003]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the garnet solid electrolyte disclosed by Rettenwander in the all solid state battery taught by Harada as the skilled artisan would have a reasonable expectation that the resulting battery would be able to store and release energy, and additionally the laminating process can help reduce manufacturing costs. 
Regarding Claims 19 and 20, Modified Rettenwander discloses all of the claim limitations as set forth above. Rettenwander further discloses an example where Li6.4Ga0.1Al0.1La3Zr-2O12 by using sample Ga0.1Al0.1, (second from bottom in Table S1) in generic formula Li7-3(x+y)GaxAlyLa3Zr2O12 (Rettenwander p. 3136, left column, 2nd full paragraph) which corresponds to a first content of Ga to a second content of La (Ga/La) ratio of 3.33% which falls within the claimed range of more than 0 mol% and less than 13.4 mol% of Claim 19 and also falls within the claimed Ga/La ratio of more than 0.66 mol% and less than 6.67 mol% of Claim 20. The formula of Rettenwander gives an Al/La ratio of 3.33% (0.1/3=3.33%), thus when replaced with Sc as taught by Johnson give a ratio Sc/La of 3.33%, falling within the claimed range of a third content of Sc to the second content of La (Sc/La) ratio of more than 0 mol% and less than 13.4 mol% of Claim 19, and also falling within the claimed Sc/La ratio range of more than 0 mol% and less than 6.67 mol% of Claim 20; and a total content of the first content of Ga (3.33%) and the third content of Sc (3.33%) is 6.667%, falling within the claimed range of more than 0.30 mol% and less than 20 mol% of Claim 19, and also falling within the claimed range of more than 0.33 mol% and less than 10 mol% of Claim 20.

Response to Arguments
Applicant’s arguments, see pg. 1 paragraph 5, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1 under 35. U.S.C. 103 over Rettenwander in view of Yamamoto have been fully considered and are persuasive, since the cited references do not teach Sc being included.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 over Rettenwander in view of Johnso as a partially substituted dopant in a similar lithium lanthanum oxide solid electrolyte material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIRSTEN B TYSL/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722